OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SR. DEL TORO.
Disiento de la opinión de la mayoría. He examinado cuidadosamente los autos y a mi juicio la sentencia apelada debe confirmarse.
Estoy enteramente conforme en que la prueba aportada revela una desviación por parte de los comisionados para la elección de los jurados del distrito de Mayagüez, del método prescrito por la ley, pero los autos también revelan que no *486hubo fraude, ni dañada intención, sino propósito de elegir un cuerpo de ciudadanos capaces de administrar justicia. Había procedido de modo tal el jurado en el año anterior, que su actuación, a virtud de los casos concretos que en los autos se citan por el propio juez de distrito, deja en el ánimo del que se entera de ella una justa indignación. Siendo ello así, si alguna vez la jurisprudencia que establece que-preceptos de la naturaleza de los que dejaron de seguirse por los comisionados, son directivos y no mandatories, ten-dría una aplicación plausible, sería en este caso.
El método prescrito por la ley para que los comisiona-dos elijan 300 jurados en cada distrito preparando antes listas de 100 para cada pueblo o ciudad de los que forman el distrito es tal, que necesariamente tiene que dejar de se-guirse en muchas ocasiones. Hay pueblos en la Isla, como Hormigueros, por ejemplo, en los que debe ser muy difícil, quizá imposible, poder formar a conciencia una lista de 100 personas capacitadas para actuar como jurados, y existen ciudades como San Juan a las que, dado su número de ha-bitantes, quizás corresponden en el cómputo final más de 100 en la lista de 300. ¿Puede verificarse el sorteo en ese último caso ?
Si se hubiera demostrado que al actuar en la forma que lo hicieron los comisionados tuvieron la intención de perju-dicar al acusado, claro está que procedería la revocación .de la sentencia, pero ellos, repetimos, actuaron no en contra del acusado, sino con ánimo de elegir los mejores jurados del distrito para que juzgaran tanto al acusado como a to-dos los otros acusados durante el período de su elección.
Lo importante es que el acusado sea juzgado por un ju-rado imparcial y nada, absolutamente nada en los autos in-dica que el jurado que juzgó al acusado en este caso — ele-gido de acuerdo con la ley de entre 300 personas capacita-das de su distrito — no lo fuera.